Citation Nr: 0003634	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  97-20 446A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Committee on Waivers and 
Compromises of the Regional Office in Huntington, West 
Virginia


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension 
benefits.



REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from March 1965 to July 1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Huntington, West Virginia.  
In May 1998, the veteran testified from the RO before an 
acting member of the Board sitting in Washington, D.C., via 
Video Conference.  


REMAND

The overpayment in this case was created when the RO, in July 
1996, retroactively adjusted the veteran's VA improved 
pension benefits effective February 1993 due to information 
showing that the veteran had income from wages in 1993.  In 
addition, the veteran was informed that it would be 
considered that his wage income for 1993 remained at the same 
rate for each year thereafter.  This adjustment resulted in 
the creation of an overpayment in the amount of $40,634.  In 
addition, this retroactive adjustment resulted in 
determinations that his dependent children not in his custody 
were not entitled to their respective apportionments of his 
pension benefits; however, the recovery of those overpayments 
were all waived.  

In response, the veteran submitted information in February 
1997 showing that he had income of $12,229 in 1993; of 
$10,292.53 for 1994; and of $1,623 for 1995.  Thereafter, in 
November 1997, the veteran submitted information showing that 
he did not have any income for 1996.  

In May 1998, the veteran testified from the RO before an 
acting member of the Board sitting in Washington, D.C., via 
Video Conference.  At that time, he and his representative 
indicated that in December 1997, the RO reduced the amount of 
the overpayment to $5,000 to $6,000 based on the veteran's 
reports of income less than $12,229 for 1994 through 1996.  
Based on his reports of income for 1994 through 1996, the RO 
apparently recalculated his lower income levels for those 
years and made the proper adjustment to the overpayment.  
However, a copy of the RO's determination is not of record.  
Thus, the Board is unable to evaluate the current amount of 
the overpayment and the exact manner in which was 
recalculated.  Accordingly, this case must be remanded to the 
RO for the RO to associate with the claims file a copy of 
that determination.  In addition, the RO should conduct a 
paid and due audit from February 1, 1993, to the current time 
and place that determination in the claims file.  

Also, the veteran argued that a recovery of the remainder of 
the debt would result in financial hardship.  He reported 
various expenses during his hearing.  As such, the Committee 
should review this financial data in conjunction with a 
reevaluation of his claim.  In addition, the veteran should 
be provided an opportunity to submit a complete and current 
financial status report.  Additionally, if the veteran does 
not believe that the wage figures for 1994 to 1996 are 
accurate, he must be given the opportunity to submit 
verification of his income during those years.  

Finally, the Board notes that it appears that there is an 
Income Verification Match (IVM) folder at the RO.  While this 
information may not be necessary for appellate review, the 
folder should nevertheless be returned to the Board when the 
claims file is returned if further action by the RO is not in 
the veteran's favor.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  If the veteran does not believe that 
the wage figures for 1994 to 1996 are 
accurate, he must be given the 
opportunity to submit verification of his 
income during those years.  In addition, 
the veteran should be provided an 
opportunity to submit a complete and 
current financial status report.  

2.  The RO should conduct a paid and due 
audit of the veteran's account from 
February 1, 1993 to the current time.  
This determination as well as the 
December 1997 determination in which the 
amount of the overpayment was reduced, 
should both be placed in the claims file.  
The recalculated total amount of the 
overpayment at issue should be clearly 
shown.  

3.  The Committee should readjudicate the 
veteran's claim for entitlement to a 
waiver of the recovery of an overpayment 
of VA improved pension benefits taking 
into consideration the veteran's May 1998 
hearing testimony as well as any other 
evidence which has been added to the 
record pursuant to this REMAND.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.  When 
the case it returned to the Board, the 
veteran's IVM folder should be sent with 
the claim file.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	William Harryman
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




